t c memo united_states tax_court william j cojocar petitioner and sally carrillo intervenor v commissioner of internal revenue respondent docket no filed date william j cojocar pro_se mason s standley for intervenor bryan j dotson and sheila r pattison for respondent memorandum findings_of_fact and opinion nega judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that he is not entitled to relief from joint_and_several 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure liability under sec_6015 for tax_year with respect to the federal_income_tax tax_return that he jointly filed with intervenor his former spouse findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in texas when the petition was filed in petitioner married intervenor for tax_year petitioner and intervenor jointly filed form_1040 u s individual_income_tax_return return in the return petitioner and intervenor reported total income of dollar_figure of that total income dollar_figure was allocable to petitioner’s wages and pensions dollar_figure was allocable to intervenor’s wages and pensions intervenor’s income and dollar_figure was allocable to interest_income at the time petitioner and intervenor filed the return they did not submit a payment for their tax_liability and still owed respondent payments for unpaid tax from previous tax years on date petitioner and intervenor entered into an installment_agreement with respondent with respect to the return for tax_year petitioner and intervenor each filed a return as married_filing_separately on date intervenor filed for divorce on date petitioner and intervenor entered into a mediated settlement agreement msa an exhibit to that msa stated in pertinent part husband shall be solely responsible for and shall timely pay all and hold wife harmless from the outstanding income_tax_liability of the parties for the tax years and for tax_year petitioner timely filed his return on date the district_court for the two hundred and seventh judicial district in comal county texas district_court issued a final decree of divorce divorce decree the divorce decree ordered in pertinent part that william j cojocar shall be solely responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and shall timely pay any deficiencies assessments penalties or interest due thereon on date respondent received petitioner’s timely filed form_8857 request for innocent spouse relief in which petitioner sought relief from joint_and_several_liability for tax years through in that form petitioner reported a total monthly income of dollar_figure and total monthly expenses of dollar_figure in addition petitioner indicated that he was neither the victim of spousal abuse nor in poor mental or physical health at the time he and intervenor jointly filed the return or at the time he had filed his form_8857 for tax_year petitioner timely filed his return on date respondent issued to petitioner a final appeals determination denying his request for relief from joint_and_several_liability under sec_6015 for tax_year for tax_year petitioner timely filed his return opinion i sec_6015 in general a spouse who files a joint tax_return is jointly and severally liable for the entire tax_liability sec_6013 a spouse seeking relief from joint_and_several_liability may follow procedures established in sec_6015 if the disputed liabilities arise from the nonpayment of tax shown in a joint tax_return then the only relief available is under sec_6015 see 121_tc_73 see also block v commissioner t c 2in form_8857 instead of reporting a dollar amount petitioner reported that his monthly expense for his retirement contributions voluntary was and income_tax_withholding federal state and local was single pincite rate sec_6015 authorizes the commissioner to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold a taxpayer liable for any unpaid tax in determining whether petitioner is entitled to sec_6015 relief we apply a de novo standard of review as well as de novo scope of review see 132_tc_203 except as otherwise provided in sec_6015 petitioner bears the burden of proving that he is entitled to relief see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir as directed by sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for equitable relief from joint_and_several_liability those procedures are set forth in revproc_2013_34 sec_4 2013_43_irb_397 the court considers the guidelines set forth in revproc_2013_34 sec_4 when reviewing the commissioner’s denial of relief but we are not bound by them as our determination ultimately turns on an evaluation of all the facts and circumstances see 136_tc_432 porter v commissioner t c pincite hudgins v commissioner tcmemo_2012_260 a threshold requirements for granting relief revproc_2013_34 sec_4 sets forth seven threshold requirements that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 those seven requirements are the requesting spouse filed a joint tax_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse’s claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint tax_return and absent certain exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse 3for the seventh threshold condition the commissioner will consider granting relief regardless of whether the understatement deficiency or underpayment in full or in part is attributable to the requesting spouse if any of the following exceptions apply attribution solely due to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse revproc_2013_34 sec_4 2013_43_irb_397 petitioner is claiming relief under sec_6015 only for the portion of the underpayment attributable to intervenor’s income respondent does not dispute that petitioner meets the first six threshold requirements on the record before us we find that petitioner has met the threshold requirements for relief under sec_6015 for the portion of the underpayment attributable to intervenor’s income b conditions for streamlined determination if the requesting spouse satisfies the threshold requirements set forth in revproc_2013_34 sec_4 then revproc_2013_34 sec_4 sets forth three conditions that a requesting spouse must satisfy to qualify for a streamlined determination granting relief under sec_6015 those conditions are the requesting spouse is not married to the nonrequesting spouse the requesting spouse will suffer economic hardship if relief is not granted and in an underpayment case as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse did not know or have reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time of or within a reasonable period of time after the filing of the return revproc_2013_34 sec_4 4it is unclear whether the dollar_figure allocable to interest_income was attributable to petitioner’s or intervenor’s income nonetheless it is not relevant to our holding in this case on the record before us we find that petitioner has failed to carry his burden of establishing that he will suffer economic hardship if relief is not granted and he did not know or have reason to know that the nonrequesting spouse would not or could not pay the tax_liability see infra pp on that record we find that petitioner does not qualify for a streamlined determination under revproc_2013_34 sec_4 c factors considered for granting equitable relief if a requesting spouse meets the threshold requirements set forth in revproc_2013_34 sec_4 but fails to qualify for a streamlined determination under revproc_2013_34 sec_4 then he or she may still be eligible for relief under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse responsible for all or part of the liability in making that decision we will weigh a number of factors marital status economic hardship in the case of an underpayment knowledge or reason to know that the tax_liability would or could not be paid legal_obligation to pay the outstanding tax_liability receipt of a significant benefit from the unpaid tax_liability compliance with tax laws and mental or physical health at the time of filing in making our determination however no single factor is determinative and we may vary the weight we assign to each factor or to include other factors depending on the specific circumstances of each case see pullins v commissioner t c pincite hall v commissioner tcmemo_2014_171 at marital status under this factor we consider whether the requesting spouse was married to the nonrequesting spouse at the time the commissioner made his determination see revproc_2013_34 sec_4 a this factor will weigh in favor of relief if at the time the commissioner made his determination the requesting spouse was not married to the nonrequesting spouse id this factor will be neutral if at the time the commissioner made his determination the requesting spouse was married to the nonrequesting spouse id at the time the commissioner made his determination petitioner was no longer married to intervenor this factor weighs in favor of relief economic hardship under this factor we consider whether the requesting spouse will suffer economic hardship if relief is not granted id sec_4 b a determination whether a requesting spouse will suffer economic hardship is based on rules similar to those in sec_301_6343-1 proced admin regs that regulation generally provides that economic hardship exists when an individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides in pertinent part ii information from taxpayer --in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director in addition we must consider the requesting spouse’s current income including how the requesting spouse’s income compares to federal poverty guidelines assets and expenses revproc_2013_34 sec_4 b this factor will weigh in favor of relief where the requesting spouse would suffer economic hardship if relief were denied id this factor will be neutral where the requesting spouse would not suffer economic hardship if relief were denied id in form_8857 petitioner reported monthly income of dollar_figure at trial petitioner testified that his total monthly income had increased to approximately dollar_figure if we use his self-reported monthly income or his testimony as a baseline petitioner’s annual income is well above of the federal poverty guidelines for tax_year see id petitioner also reported monthly expenses of dollar_figure at trial petitioner did not adequately address this factor instead petitioner chose to focus his testimony on the belief that intervenor would not suffer economic hardship if she was ordered to pay the disputed portion of their tax_liability 5see supra note for a description of petitioner’s form_8857 in reviewing petitioner’s monthly expenses reported in form_8857 we will not consider petitioner’s monthly expense for his retirement contributions voluntary or income_tax_withholding federal state and local on the record before us petitioner has failed to carry his burden of establishing that he will suffer economic hardship if relief is not granted this factor is neutral knowledge or reason to know under this factor we examine whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay a reported but unpaid tax_liability see id sec_4 c ii in determining whether the requesting spouse had reason to know that the nonrequesting spouse would not or could not pay the following facts and circumstances are considered the requesting spouse’s level of education the requesting spouse’s degree of involvement in the activity generating the tax_liability the requesting spouse’s involvement in the business or household financial matters the requesting spouse’s business or financial expertise any deceit or evasiveness of the nonrequesting spouse and any lavish or unusual expenditures compared with past spending levels id sec_4 c iii this factor will weigh in favor of relief if the requesting spouse expected the nonrequesting spouse to pay the tax_liability reported on the return and will weigh against relief if the requesting spouse’s belief that the nonrequesting spouse would pay was not reasonable id sec_4 c ii this factor generally will weigh against relief where the requesting spouse knew of the nonrequesting spouse’s prior bankruptcies financial difficulties or other problems with the irs or other creditors revproc_2013_34 sec_4 c ii at the time petitioner and intervenor filed the return petitioner was aware that there was an amount due on the return no payment was made at the time the return was filed and petitioner and intervenor still owed the irs payments for previous tax years moreover petitioner was the primary income producer of the household and was involved in household financial matters lastly petitioner stated on form_8857 that he was not the victim of spousal abuse on the record before us petitioner knew or had reason to know that the nonrequesting spouse would not or could not pay a reported but unpaid tax_liability this factor weighs against relief 6we also find it unreasonable for petitioner to believe that intervenor would be able to make the payments contemplated in the installment_agreement for tax_year because petitioner was the primary income producer of the household petitioner testified that he and intervenor entered into the installment_agreement only because he had outstanding tax_liabilities from previous years and at the time petitioner and intervenor would have sent the installment_agreement request for tax_year petitioner and intervenor still had outstanding tax_liabilities for prior tax years legal_obligation under this factor we consider whether the requesting spouse had a legal_obligation arising from a divorce decree or another binding agreement to pay the outstanding tax_liability id sec_4 d this factor will weigh in favor of relief if the nonrequesting spouse has the sole legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree id this factor will weigh against relief where the requesting spouse has the sole legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree id this factor will be neutral if the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability when the requesting spouse entered into the divorce decree or agreement id petitioner has the sole legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree on date the district_court issued a divorce decree that ordered in pertinent part william j cojocar shall be solely responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and shall timely pay any deficiencies assessments penalties or interest due thereon this factor weighs against relief significant benefit under this factor we consider whether the requesting spouse received a significant benefit beyond normal support from the unpaid tax_liability revproc_2013_34 sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite this factor will weigh in favor of relief if the nonrequesting spouse significantly benefited from the unpaid tax and the requesting spouse had little or no benefit or if the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment revproc_2013_34 sec_4 e petitioner did not adequately address this factor in his filings with the court or at trial this factor is neutral compliance with tax laws under this factor we consider whether the requesting spouse made a good- faith effort to comply with the tax laws for the taxable years following the year for which relief is requested id sec_4 f this factor will weigh in favor of relief if the requesting spouse is in full compliance for the tax years after being divorced from the nonrequesting spouse id sec_4 f i this factor will weigh against relief if the requesting spouse is not in full compliance with tax laws for the tax years after being divorced from the nonrequesting spouse id this factor will be neutral if the requesting spouse made a good-faith effort to comply with the tax laws for the tax years after being divorced from the nonrequesting spouse but was unable to comply id since the divorce in petitioner has timely filed his returns petitioner has made a good-faith effort to comply with the tax laws for the taxable years following the year for which relief is requested this factor weighs in favor of relief mental or physical health under this factor we consider whether the requesting spouse was in poor physical or mental health id sec_4 g this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the return was filed or at the time the requesting spouse requested relief id this factor is neutral if the requesting spouse was not in poor physical or mental health id in form_8857 petitioner indicated that he was not in poor mental or physical health at the time the return was filed or at the time he filled out that form this factor is neutral ii conclusion in summary two of the factors weigh in favor of granting relief while two of the factors weigh against granting relief the remaining factors are neutral however our decision whether relief is appropriate is not based on a simple tally of factors see eg hudgins v commissioner tcmemo_2012_260 rather our decision is heavily influenced by the totality of the circumstances in this case weighing all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner relief from joint_and_several_liability under sec_6015 considering that petitioner knew or had reason to know that intervenor would not or could not pay the tax_liabilities reported in the return and in the absence of economic hardship we conclude that it would not be inequitable to deny petitioner relief under sec_6015 for tax_year we have considered all the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
